El Juez Asociado Señor Franco Soto,
emitió la opinión del tribunal.
La cuestión fundamental envuelta en la moción de la apelada solicitando la desestimación del recurso, es si un *954juez especial que conoce de una causa tiene o nó autoridad para conceder prórrogas para preparar y presentar el pliego de excepciones o la exposición del caso.
Por inhibición del juez regular de la Corte de Distrito de Ponce, Rafael Díaz Cintrón, el presente caso se vió ante Gabriel Castejón, juez a la sazón del distrito judicial de Guayama, nombrado juez especial para conocer del mismo. Las apelantes solicitaron en tiempo y le fueron concedidas por dicho juez dos prórrogas de 30 días cada una para pre-parar la exposición del caso. En su moción la apelada alega que estas prórrogas fueron nulas y que habiendo transcurrido más de 30 días desde que se presentó el es-crito de apelación, sin haberse radicado una exposición del caso, procede la desestimación.
La contención de la apelada se basa en que el artículo 299 del Código de Enjuiciamiento Civil, tal como fué en-mendado por la Ley No. 81 de-junio 26, 1919, página 875, sólo permite la concesión de tales prórrogas a la corte, en-tendiéndose por ello al juez regular de la misma y no al juez especial, cuya jurisdicción queda limitada a la aproba-ción de la exposición del caso y nada más.
En el caso de Cruz v. Jiménez, 30 D.P.R. 856, se declaró que las leyes Nos. 27 de 1917 y 81 de 1919 son una adición al artículo 299 y no una enmienda, y en el de Rodríguez v. Porto Rico Railway, Light & Power Co., 30 D.P.R. 931, se sostuvo la constitucionalidad de dichas dos leyes por el mismo fundamento, y si esto es así, los artículos 215 y si-guientes del Código de Enjuiciamiento Civil han continuado en vigor.
El artículo 215 habla que un pliego conteniendo la ex-cepción opuesta a cualquier decisión, podría presentarse a la corte o al juez para su aprobación.
El artículo 216 señala el término de 10 días a contar de la notificación de la sentencia para preparar un pliego de excepciones o dentro de la prórroga que le hubiera conce-dido la corte o el juez de la misma .... y prescribe que *955el pliego de excepciones se entregue al secretario para que éste a sn vez lo presente al jnez qne hubiere conocido del caso.
Estas disposiciones no sólo se refieren al término “corte” sino al de “jnez” para distinguirlo y habiéndose tomado snstancialmente del código de California concurrimos con las apelantes qne con ellas se adoptó la jurisprudencia in-terpretativa de las mismas en aquel estado.
En el caso de Matthews v. Superior Court, 68 Cal. Rep. 638, la Corte Suprema de California se expresa así:
“Sería extraño que la lejr no diera -facultad al juez que cono-ció del caso para dictar tales órdenes. Sería duro para los litigan-tes que cuando dichas órdenes que generalmente se dictan cuando se solicitan y son necesarias, el juez que celebró el juicio carecería de facultad por la ley para dictarlas a menos que fuera en el con-dado donde la causa fue juzgada. Si tal es la ley, el juez debe sa-lir de su propio condado y visitar el condado del juicio para dictar la más simple resolución que se solicite en la causa. Además, dicha orden no tiene relación alguna con los méritos, sino que se re-fiere a una mera, cuestión de procedimiento para poner un aspecto del caso en condición de ser oído.
“El juez que celebró el juicio es el llamado a aprobar la expo-sición. (Cód. de línj. Civ., see. 659, párrafo 3.) El puede por tanto, adoptar las medidas necesarias para que dicha exposición sea debidamente aprobada. Con este fin puede prorrogar el término para su debida preparación para la aprobación. Esta facultad de prorrogar no es necesario que se ejercite por el juez en la corte. (Cód. de Enj. Civ., sees. 166, 176.) Tales prórrogas pueden conce-derse por un juez en cámara. (Cód. de Enj. Civ., see. 166.) Las órdenes dictadas fuera de la corte pueden serlo por el jnez de la corte en cualquier parte del estado. (Cód. de Enj. Civ., see. 1104.) Las m'ociones a que alude la sección 1004, que acaba de citarse, y que por virtud de la misma se exige que se presenten en el condado o ciudad y condado en el cual la acción esté pendiente, en nuestra opinión, son aquellas mociones qne pueden hacerse y oirse en corte, y no las mociones ex parte que pueden presentarse y resolverse en cámara.
“El juez Sullivan, en cuanto a la facultad de prorrogar el tér-mino para preparar y presentar una exposición, estaba, a nuestro juicio, investido de las mismas facultades que el juez de la corte *956donde la cansa estaba pendiente hubiera tenido de no haber estado inhabilitado. Él era, en lo que respecta a la causa que juzgó, el juez de la corte superior del condado de Marin, y pudo haber con-cedido las órdenes de prórroga en cualquier parte del estado.
“Dentro de las circunstancias, el ilustrado juez no tenía facul-tad o jurisdicción para desestimar la moción solicitando un nuevo juicio. Él estaba investido de jurisdicción para aprobar la exposi-ción y oir la moción, y carecía de jurisdicción para rehusar hacerlo así.
“La orden desestimando la.moción de nuevo juicio debe dejarse sin efecto y anularse, y así se ordena.”
La apelada arguye que la autoridad del caso citado sólo resuelve una cuestión territorial y que ella no discute que el juez Castejón dictara las órdenes de prórroga en Hu-macao, sino que éste carecía en absoluto de jurisdicción para dictarlas. Sin embargo, en el caso que mencionamos, en contrario a la proposición de la apelada, se da por sen-tada la facultad absoluta del juez que conoció del caso para conceder las prórrogas, y lo que se pone en tela de juicio es una cuestión de pura contingencia relativa a si la auto-ridad del juez alcanzaba a dictar las órdenes de prórroga fuera del lugar en donde celebró el juicio, lo que se declaró en sentido afirmativo.
No es objeción tampoco que los artículos 215 y siguientes del Código de Enjuiciamiento Civil se refieren en sus efectos a mociones sobre nuevos juicios. Por ellos lo que se establece es preservar las excepciones tomadas para utilizarlas no sólo en las mociones de nuevo juicio sino en apelación.
Podrá tal vez explicar mejor que la palabra “corte” incluye siempre que fuere necesario, al juez que celebró el juicio, cuando se lia determinado su verdadero sentido, diciéndose: “La cuestión común y esencial en todas las cor-tes es que baya un juez o jueces, y esto es tan esencial que se le designa con el nombre de corte para diferenciarlos de los funcionarios secundarios o subordinados.” Ex parte Plata, 22 D.P.R. 188.
*957Y si la cuestión ya establecida por la ley (art. 219 del Cód. de Erg. Civ.) y la jurisprudencia es que corresponde al juez que conoció del caso aprobar el pliego de excepcio-nes o la exposición del caso y el artículo 299 dispone que la última se presentará a la corte, lo que tiene que ser para su aprobación, el término “corte” incluye sin duda al juez que presidió el caso, trátese o nó del juez regular, pues de otro modo el efecto del artículo 299 sería la derogación im-plícita del 219, declarándose lo contrario por esta Corte Suprema en los casos de Cruz y Rodríguez, supra.
El artículo 353 'del Código de Enjuiciamiento Civil, por otra parte, dice:
“Art. 353.- — ■Cuando baya de verificarse algún acto de conformi-dad con lo dispuesto en este Código, referente a alegaciones en el pleito, o a fianzas que hayan de presentarse o a la responsabilidad de fiadores, o a la preparación de exposiciones o pliegos de excep-ciones, o a enmiendas a éstos, o a notificaciones que no sean relati-vas a apelación, el tiempo concedido para ello por este Código po-drá ampliarse por la corte que conociere del pleito o por el juez de la misma si se alegare y demostrare una justa causa.”
Este artículo, que menciona los términos de “corte” y “juez,” sostiene mejor la posición de las apelantes. Está tomado del 1054 del Código de Enjuiciamiento Civil de California. Es cierto que su adopción no fué literal y existe alguna diferencia con el original, pero ella consiste por la manera en que están constituidas las cortes superiores de California, las que constan de varios jueces. En Puerto Rico al empezar a regir el Código de Enjuiciamiento Civil, julio 1, 1904, las cortes de distinto estaban formadas por un solo juez. De allí la diferencia, pero no en cuanto al al-cance que resulta del mismo en una y otra disposición.

Por todo lo expuesto, debe declararse sin lugar la mo-ción sobre desestimación.